Appellant argues strenuously that he was under arrest when he admitted that he took and killed the steer of Ewell. The inadmissibility of the declaration of the accused when in custody, rests mainly on the probable effect upon the mind of the accused of such custody, etc. Testimony which shows by circumstances that the accused believed or knew himself to be under arrest or in custody or under restraint, may be ample to establish such fact, without any formal declaration to the accused by an officer of the fact of such arrest. The converse of this is true. No matter what may be the intention of an officer, unless his official character be in some way disclosed to the accused by some word or act, or be known to him, or the proposition of arrest or restraint be imparted to the accused in some manner, it will not be held that a statement by the accused otherwise competent, will be inadmissible on the ground of arrest, etc. Applying this in the instant case, — nothing in the record shows that appellant knew officer Grimes, or that he was a deputy sheriff or that such fact was made known to him in any way. Nothing was said about any arrest either in expressed words or inferentially. The searching party went to appellant's house and told him they wanted him to go with them down in the pasture. They all walked back and forth through the thicket looking for the meat of the animal supposed to have been killed. Ewell at last found it and halloed. Appellant was about fifteen yards from Ewell and came at once to him and said: "Well, you have found it. . . . I killed it," etc. The fact that Mr. Grimes said he did not intend to let the appellant go away, unless communicated in some way to appellant, *Page 462 
would not suffice. The Zimmer case, 64 Tex.Crim. Rep., 141 S.W. Rep., 781, and the Bonatz case, 85 Tex.Crim. Rep., 212 S.W. Rep., 494, cited in the motion for rehearing, are cases evidencing the fact that the accused knew or believed himself to be in custody when he made the statements held objectionable. In Sec. 62 of Mr. Branch's Annotated P.C. will be found a citation of many authorities supporting the proposition advanced by us and above discussed.
The motion for rehearing will be overruled.
Overruled.